Citation Nr: 9929300	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had periods of active duty between May 1968 and 
July 1976, as well as a period of active duty for training 
from October 1962 to April 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) awarded an increased rating of 50 
percent for PTSD.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from PTSD is manifested by 
occupational and social impairment with deficiencies in areas 
such as work, family relations, and mood, due to such 
symptoms as depression affecting his ability to function 
effectively, with difficulty in adapting to stressful 
circumstances (including work or work-like setting), and 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a schedular rating of 70 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by the Department of Veterans Affairs (VA), 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and VA has no further duty 
to assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He was awarded the Combat Action Ribbon and the 
Purple Heart Medal.  His service medical records contain no 
indication that he had complaints, diagnoses, or treatment of 
an acquired neuropsychiatric disorder.

During a VA PTSD examination in April 1995, the veteran 
reported being in combat more or less continuously during his 
tour in Vietnam.  His current complaints were of depression, 
mood disturbance, nightmares, flattened affect, 
hyperactivity, hypervigilance, intrusive distressing 
recollections of Vietnam experiences, and recurrent, 
unexpected panic attacks.  Psychological testing indicated 
that the veteran had been exposed to multiple traumatic 
events in combat and responded with intense fear and horror.  
The examiner interpreted the various psychological tests as 
indicating significant pathology consistent with the 
diagnosis of PTSD.  Such tests also indicated significant 
levels of adapting, coping, and intact intellectual 
functioning.  The reported diagnosis was chronic, moderate to 
severe PTSD, delayed onset, currently exacerbated for two 
years by situations including loss of employment and marital 
separation.

The veteran was granted service connection for PTSD by the 
RO's June 1995 rating decision, which awarded a rating of 30 
percent.  The rating was increased to 50 percent by the RO's 
November 1997 rating decision, effective from the date of VA 
examination in September 1997.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  Under the revised rating criteria, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

During a VA neuropsychiatric examination in September 1997, 
the veteran reported being homeless and living in a truck.  
Occasionally, he was able to find odd jobs and sleep in a 
hotel room.  He told the examiner he was divorced, but 
maintain contact with two of his children.  The veteran 
remarked that he had probably had PTSD related symptoms since 
his military service but after he lost a teaching job in 1994 
his problems began to surface in a more significant manner.  
He had complaints of intrusive thoughts and guilt about 
killing people while serving in Vietnam.  On mental status 
examination, he was fully oriented.  His speech was normal 
and spontaneous.  There was no evidence of gross cognitive 
dysfunction.  The veteran was fully cooperative with the 
evaluation.  His affect was somewhat cynical and bitter, with 
evidence of chronic underlying anger.  There was no evidence 
of suicidal or homicidal ideation.  There was no evidence of 
psychotic symptoms.  The examiner reported that the veteran 
continued to experience the full range of symptoms consistent 
with PTSD.  Such symptoms included nightmares, intrusive 
thoughts, subjective distress upon exposure to stimuli 
reminiscent of Vietnam, occasional flashbacks of Vietnam 
experiences, emotional detachment, few friends, sense of a 
foreshortened future, arousal symptoms, hypervigilance, 
insomnia, an exaggerated startle response, and continuing, 
though less frequent panic attacks.  He reported being 
somewhat less agoraphobic than he was when examined in 1995.  
He reported that he continued to have symptoms of depression, 
including sadness, low energy, and poor self-esteem, but that 
his depression was less severe due to medication with Prozac.  
The examiner's diagnoses included moderate to severe, chronic 
PTSD of delayed onset, recurrent major depression in partial 
remission, dysthymic disorder, panic disorder in partial 
remission, and current alcohol abuse.  On a scale used to 
measure overall level of functioning (GAF) the examiner 
reported a score of 41, which is on the low (less functional) 
end for a range indicative of serious symptoms and serious 
impairment in social or occupational functioning, such as 
lack of friends or inability to keep a job.  The score was 
based on the veteran's unemployment, homeless status, and 
marital discord.  The veteran's occupational and social 
functioning had remained steadily impaired since his 
evaluation in April 1995.  His dysfunction was more likely 
than not attributable to his PTSD, as opposed to depression 
or alcohol abuse.

The Board has reviewed the entire record, including the 
testimony offered by the veteran in July 1999.  The Board 
finds that the veteran meets the criteria for an increased 
rating of 70 percent for PTSD.  The persistence and severity 
of his PTSD-related symptoms have been identified as the 
cause of his social isolation and severe occupational 
impairment.  Under the revised criteria, the evidence 
supports a finding that the veteran has deficiencies in areas 
such as work, family relations, and mood, due to such 
symptoms as depression affecting his ability to function 
effectively, difficulty in adapting to stressful 
circumstances (including work or work-like setting), and 
inability to establish and maintain effective relationships. 
The Board concludes that the criteria for a schedular rating 
of 70 percent for PTSD have been met.

The Board further finds that the criteria for the next higher 
schedular evaluation of 100 percent are not met.  The veteran 
has consistently reported that he has worked at odd jobs when 
he can find them.  When he testified before the undersigned 
member of the Board, he was making eight dollars per hour 
cutting brick as a mason's helper.  He reported that he had 
many construction skills.  He has also reported that he 
occasionally meets with friends for such social gatherings as 
fish fries, and shrimp, crab, or crawfish boils.  He 
maintains a relationship with his daughters, and reported 
that he had friends in his community.  In the context of the 
rating criteria for an evaluation of 100 percent, the record 
is devoid any evidence that the veteran has total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for the names of 
his close relatives, his own occupation, or his own name.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability picture 
from PTSD, as discussed above, does not approximate the 
criteria for the 100 percent schedular evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular criteria in this 
case are not inadequate.  The rating schedule provides for a 
100 percent rating, but the medical evidence reflects that 
the manifestations required to support the 100 percent 
schedular rating are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not recently required 
hospitalization for his PTSD.  Although he has participated 
in outpatient treatment, there is no evidence that such 
treatment, or other circumstances associated with the 
disorder, so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
The Board concludes that the impairment resulting from PTSD 
is adequately compensated by the 70 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

